985 F.2d 562
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Willem LOUW, Defendant-Appellee.
No. 92-6487.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1993.

Before KEITH and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Defendant is charged with one count of conspiracy to commit offenses against the United States, numerous counts of attempted exportation of embargoed munitions and two counts of money laundering.   The district court, rejecting the magistrate judge's ruling, ordered defendant released on bond pending trial.   Trial is set for March 2, 1993.   The government now appeals the release order.   Defendant opposes the government's appeal.


2
According to the provisions of 18 U.S.C. § 3142(e), a defendant shall be detained pending trial if, after a hearing, the district court finds the no set of conditions will assure the defendant's appearance and the safety of the community.   The government must demonstrate risk of flight by a preponderance of the evidence,  United States v. Martir, 782 F.2d 1141 (2d Cir.1986), and must demonstrate danger to the community by clear and convincing evidence.   United States v. Salerno, 481 U.S. 739 (1987).   On review, the district court's factual findings will not be disturbed unless they are clearly erroneous.   Mixed questions of law and fact and legal conclusions are reviewed  de novo.   United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985).


3
The government asserts that defendant poses a serious risk of flight.   We conclude, however, that the district court did not err in evaluating the factors set forth in 18 U.S.C. § 3142(g) and finding that conditions exists that will assure defendant's attendance at trial.


4
It is therefore ORDERED and ADJUDGED that the order of the district court releasing defendant on bond and subject to other conditions pending trial is affirmed.